DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0003836 of Kellogg et al., hereinafter Kellogg, in view of US Patent 6,156,151 of Komino et al., hereinafter Komino, and US Patent 5,641,375 of Nitescu et al., hereinafter Nitescu.
Regarding claim 1, 7, and 12, Kellogg teaches a semiconductor processing device (abstract and Figs 1-2 and 3A-C) comprising: a reaction chamber [0006] [0031] including a base (310 Fig 3A [0031]) and a liner (305 Fig 3A [0031]) disposed in the reaction chamber (Fig 2 and 3A), the liner comprising: a liner body (305 Fig 3A and Fig 1) being arranged around an inner side wall of the reaction chamber (Fig 3A and Fig 2 and [0031]) and being grounded [0031]; a first separator (340 and 400 Fig 3A [0031-0033]) being arranged to surround a periphery of a base disposed in the reaction chamber (Fig 3A), a lower end (340a Fig 3A) of the first separator (340 and 400 Fig 3A) being grounded through the base [0031-0033], wherein the base includes a base body (312 and 317 Fig 3A), an intermediate layer (316 Fig 3A) below the base body, and a conductive interface plate (360 Fig 3A) being arranged from top to bottom (Fig 3A), the conductive interface plate is grounded [0032], the lower end of the first separator is electrically connected to the metal interface plate [0031-0033], the conductive interface plate includes a first protrusion (vertical portion of end of 360 Fig 3A) protruding relative to an outer peripheral wall of the intermediate layer (protrudes relative to 316 Fig 3A), the first separator includes a second protrusion (lower portion 340a Fig 3A) at a lower part of the first separator (Fig 3A) and protruding from the outer peripheral wall of the first separator (Fig 3A), and the first protrusion and the second protrusion overlap each other (Fig 3A); a dielectric ring (315 Fig 3A and [0032], note an insulator is a dielectric) being arranged between an inner peripheral wall of the first separator and an outer peripheral wall of the base (Fig 3A); and a second separator (305c Fig 3A-B) being arranged to around a lower end of the liner body and an outer peripheral wall of the first separator (Fig 3A). Kellogg fails to teach the intermediate layer (316 Fig 3A) is an isolation layer, fails to teach the conductive interface plate is formed of metal, and fails to teach the first protrusion and second protrusion are fixedly connected by a screw. Regarding the conductive interface plate (360 Fig 3A) being a metal plate, it is noted that Kellogg teaches it is known to use a metal (aluminum) as the conductive material for a different structure in the chamber [0015]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a metal as the conductive interface plate (360 Fig3A) of Kellogg because Kellogg teaches that metal is a suitable conductive material for structures in the chamber [0015]. Additionally, in the same field of endeavor of plasma processing apparatuses (abstract), Komino teaches aluminum is a suitable conductive material for chamber structures (col 4, ln 5-15). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a metal as the conductive interface plate (360 Fig3A) of Kellogg because Kellogg does not limit the material and Komino also teaches that metal is a suitable conductive material for structures in the chamber (col 4, ln 5-15). Regarding the intermediate layer (316 Fig 3A) of Kellogg being an isolation layer, Kellogg is silent as to the purpose and composition of this layer. Komino teaches that between the susceptor/electrode (114 Fig 1) and the conductive holder plate (115 Fig 1), an insulating plate (111a Fig 1) is present to electrically separate the susceptor (holder surface) from the conductive grounded plate (115 Fig 1, note this is analogous to plate 360 Fig 3A of Kellogg) (col 5, ln 30-45). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kellogg and layer 316 of Kellogg to be an isolation layer because Komino teaches this provides electrical separation between the upper layers (312 and 317 Fig 3A of Kellogg) and a lower grounded layer (360 Fig 3A of Kellogg) (Komino col 5, ln 30-45). The combination fails to teach the inclusion of a screw to fixedly connect the first separator and the metal interface plate. Additionally, in the same field of endeavor of plasma processing apparatuses (abstract), Nitescu teaches using a screw (70 Fig 7) to connect grounded pieces of the separator (68 Fig 7) and support (32 Fig 7) (col 5, ln 55 to col 6, ln 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kellogg to include connecting the protrusion of the fist separator (340 Fig 3A) and the conductive plate (360 Fig 3A) with a screw because Kellogg has taught they are grounded and connected and Nitescu has taught it is known to connect grounded structures with a screw (col 5, ln 55 to col 6, ln 5). The connection via a screw of the combination increases the contact by providing force to press the surfaces together and provides an electrical conductivity between the structures (note Kellogg has taught they are electrically connected).
Regarding claim 2 and 13, Kellogg teaches the second separator (305c Fig 3A) is integrally connected to the liner body (305b Fig 3A).
Regarding claim 3 and 14, Kellogg fails to teach the second separator (305c Fig 3A) is connected to the first separator (340 and 400 Fig 3A) as a single piece. Komino teaches a second separator (118a Fig 2) which is analogous to the second separator of Kellogg is connected to a separator (118b Fig 2) that surrounds the substrate support and is analogous to the second separator of Kellogg. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kellogg to include the structures are connected as a single piece because Komino demonstrates this as a functional alternative for the same purpose of providing the liner and separator in a plasma chamber.
Regarding claim 4 and 15, the analysis remains as applied to the analogous limitations of claims 2 and 3 or 13 and 14, respectively.
Regarding claim 5 and 16, Kellogg teaches that a lower end of the first separator (lower end of 340 and 400 Fig 3A) projects vertically downward with respect to a lower end of the second separator (305c Fig 3A).
Regarding claim 10-11 and 20, the combination remains as applied to claims 7 and 12, Kellogg has taught the structures (340 and 360 Fig 3A) are conductive and therefore includes conductive layers disposed between he two surfaces where they are in contact. Regarding being formed by electroplating, this represents a product by process limitation. Additionally, Nitescu has taught conductive shims (thin layers) (78 Fig 7) between the contact structures as part of conductive contact (col 6, ln 1-10). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use these additional layers because Nitescu teaches they are useful for the contact and allow for adjustment of the height of the structures (col 6, ln 1-10).
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg in view of Komino and Nitescu as applied to claim 1 and 12 above, and further in view of Sexton (prev. presented US 2012/0273134).
Regarding claim 6 and 17, the combination remains as applied to claims 1 and 12 above. The combination fails to teach an uppermost surface of the first separator is coplanar with an uppermost surface of the dielectric ring and a lowermost surface of the first separator is coplanar with a lowermost surface of the dielectric ring, to provide an increased capacitance between the first separator and the base. In the same field of endeavor of plasma processing apparatuses (abstract), Sexton teaches the uppermost end of the first separator (grounded ring 124, See Fig 1A & 1E) is coplanar with an uppermost surface of the dielectric ring (122 Fig 1A &1E) and the lowermost surfaces of the first separator (124 Fig 1A&1E) and the dielectric ring (122 Fig 1A&1E) are also coplanar (Fig 1A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kellogg in view of Komino and Nitescu to include this arrangement because Kellogg is silent as to the alignment and sizing of the rings and Sexton teaches that allows for variable tuning of an RF to the bottom edge [0039] which increases process control [0042]. Note that the coplanar upper and lower surfaces results in the increased capacitance between the first separator and the base.
Response to Arguments
Applicant's arguments filed 09/30/2022, hereinafter reply, have been fully considered but they are not persuasive. The arguments are moot in view of the new ground of rejection which includes new reference Kellogg, Komino, and Nitescu which address the amended limitations as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0054383 teaches a liner (26 Fig 1) and a separator (27 Fig 1) surrounding the substrate support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                                                                                                                                                                                                                      
/KEATH T CHEN/Primary Examiner, Art Unit 1716